Exhibit 10.4

FIRST AMENDMENT TO

SERENA SOFTWARE, INC.

AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN

STOCK OPTION GRANT NOTICE

(Time and Performance Option)

THIS AMENDMENT (this “Amendment”) is made as of                     , 20    
between Serena Software, Inc. (the “Company”) and [                    ]
(“Optionholder,” and together with the Company, the “Parties”), to the Stock
Option Grant Notice dated as of [                    ], between the Company and
Optionholder (the “Grant Notice”). Any capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Grant Notice.

WHEREAS, the Parties entered into the Grant Notice on [            ]; and

WHEREAS, pursuant to Section 15(e) of the Plan, the Parties desire to amend the
Grant Notice as set forth below.

NOW THEREFORE, for good and valid consideration, the sufficiency of which is
hereby acknowledged, the Grant Notice is hereby amended as follows:

 

1. The first and second sentences of Section IV of the Grant Notice are hereby
deleted in their entirety and replaced with the following:

Subject to the Optionholder’s Continuous Service through each applicable vesting
date, 1/3rd of the Shares subject to the Option shall be eligible to vest (the
“Eligible Shares”) upon the achievement of the applicable EBITA Target for each
of fiscal years 2013, 2014 and 2015.

The percentage of the Eligible Shares that shall vest in each of fiscal years
2013, 2014 and 2015 shall be determined in accordance with the table below,
subject to linear interpolation for EBITA achievement which falls in between the
percentages below; provided, that there shall be no linear interpolation for
EBITA achievement that is less than 90%:

 

EBITA Achievement

  

Percentage of Eligible Shares
that Vest Upon Attainment of

Applicable EBITA Target

    90%

   50%

    95%

   75%

   100%

   100%

³ 105%

   150%



--------------------------------------------------------------------------------

2. In Section IV of the Grant Notice, the EBITA Targets for FY 2012, FY 2013 and
FY 2014 are hereby deleted and replaced with the following EBITA Targets for the
following fiscal years:

 

FY 2013

  

FY 2014

  

FY 2015

$82,000,000

   $83,000,000    $88,000,000

 

3. In Section IV of the Grant Notice, the paragraph beginning with the phrase
“Notwithstanding the foregoing . . . ” (which is immediately following the
definition of “Net Profit (Loss)”) is hereby deleted in its entirety and
replaced with the following:

Notwithstanding the foregoing, in the event of a Change in Control or an Initial
Public Offering where the price per Share (as determined by the Board in good
faith, as adjusted for stock dividends, stock splits, reverse stock splits,
reorganizations, reclassifications or similar transactions, in accordance with
the Plan) is valued at greater than $3.00 per Share (a “Liquidity Event”) at the
time of such Liquidity Event, a percentage of the portion of the Performance
Option that is unvested as of immediately prior to the Liquidity Event will
automatically vest and become exercisable immediately prior to the occurrence of
such Liquidity Event. The percentage that vests shall be determined in
accordance with the following schedule, subject to linear interpolation for per
Share values which fall between the values set forth below. Any Shares subject
to the Performance Option that have not become vested upon the occurrence of the
Liquidity Event shall remain subject to the performance-based vesting schedule
described above.

 

Per Share Value

  

Percentage of the Unvested

Portion of the Performance

Option that Vests

$3.00

   0%

$3.25

   33.3%

$3.50

   66.7%

$3.75

   100%

 

4. Except as provided herein, all other terms of the Grant Notice remain in full
force and effect.

 

5. This Amendment may be executed in two or more counterparts, and by different
Parties on separate counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

[Signatures Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first above written.

 

SERENA SOFTWARE, INC.

 

By:   Title:   OPTIONHOLDER

 

Name:  

Spousal Consent (if applicable):

The undersigned spouse of Optionholder has read and hereby approves the terms
and conditions of this Amendment and the Option Agreements, as amended. In
consideration of the Company granting his or her spouse the Option, the
undersigned hereby agrees to be irrevocably bound by the terms and conditions of
this Amendment and the Option Agreements, as amended, and, if the undersigned
resides in a community property state, further agrees that any community
property interest shall be similarly bound.

 

 

Signature of Spouse Date:  

 

[Signature Page to Amendment to Option Grant Notice]